Citation Nr: 0120983	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  94-21 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a chronic sinus 
disability.

2.  Entitlement to service connection for chronic allergies.

3.  Entitlement to service connection for chronic ear 
infections.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1967 to 
January 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) from a July 1992 rating decision of the 
Department of Veterans Affairs (VA) Fort Harrison Regional 
Office (RO), which denied service connection for a sinus 
disability, chronic allergies, chronic ear infections, and a 
"respiratory condition."  

By November 1999 rating decision, the RO granted service 
connection for chronic rhinitis for the disability originally 
claimed as a "respiratory condition."  As the benefit 
sought has been granted, that issue is no longer before the 
Board.

The veteran initiated an appeal of the October 1998 rating 
decision in which the RO granted service connection for post-
traumatic stress disorder and assigned a 10 percent 
disability rating.  The RO provided a statement of the case 
in July 1999, in which it also increased the disability 
evaluation to 30 percent.  The claims folder does not reveal 
timely receipt of any VA Form 9 or other communication 
acceptable as a substantive appeal.  Therefore, this issue is 
not currently before the Board.  

In May 2000, the veteran withdrew his appeal with respect to 
entitlement to a clothing allowance.  Therefore, that issue 
is similarly not before the Board. 

The Board remanded this case in December 1996 for further 
development to include a VA medical examination and opinion 
regarding the etiology of his claimed disabilities.  The RO 
scheduled the requisite examinations.  However, the Board 
remanded the case again in March 2000, as the requested 
medical opinions were not adequately responsive to the 
questions posed by the Board in December 1996.  
FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran has no current sinus disability.

3.  There is no competent medical evidence that establishes a 
link between the veteran's alleged chronic allergies and his 
period of active duty service.  

4.  The veteran has no current chronic ear infections or 
other chronic ear disability.


CONCLUSIONS OF LAW

1.  A chronic sinus disability was not incurred or aggravated 
during the veteran's active military service.  38 U.S.C.A. § 
5107 (West Supp. 2001); 38 U.S.C.A. §§ 1110, 1131, 1153 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2000).

2.  A chronic allergy disability was not incurred or 
aggravated during the veteran's active military service.  
38 U.S.C.A. § 5107 (West Supp. 2001); 38 U.S.C.A. §§ 1110, 
1131, 1153 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 
3.303, 3.306 (2000).

3.  A chronic ear infection disability was not incurred or 
aggravated during the veteran's active military service.  
38 U.S.C.A. § 5107 (West Supp. 2001); 38 U.S.C.A. §§ 1110, 
1131, 1153 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 
3.303, 3.306 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The January 1967 enlistment examination report did not 
reflect any abnormalities.  The associated report of medical 
examination completed by the veteran indicated ear, nose, and 
throat problems as well as chronic colds.  Service medical 
records reflected a diagnosis of an upper respiratory 
infection in March 1967.  In May 1967, he was treated for a 
cold and sore throat.  In May 1968, his ears were cleaned and 
flushed to clear earwax buildup.  The December 1969 
separation examination report indicated that a slight 
drainage was detected in the right ear that was under 
treatment.  The veteran reported having ear, nose, and throat 
trouble as well as running ears.

In December 1991, he filed his claim of service connection 
for the above-listed disabilities.  He stated that his ear 
disability began in 1969 while he served as a lifeguard.  He 
then developed other symptoms such as a runny nose, hives, 
wheezing, and chronic sinus problems.

Records from D. Center, M.D., reflected treatment in that 
office for various ailments since 1980.  The veteran was seen 
for right otitis media in February 1986.  In January 1987, he 
reported a brief history of nose stuffiness and congestion 
with itchy eyes.  Examination revealed slight right septal 
deviation only.  Dr. Center suspected exposure to an irritant 
at work.  Notes dated in September 1987 showed continued 
sinus problems with a diagnosis of probably sinusitis.  Notes 
dated in November 1987 indicated that dust at work could be 
causing or aggravating the sinus problems.  The veteran 
returned in April 1988 with concerns about allergies, with 
itchy eyes, sneezing, and nasal congestion.  Sinus X-rays 
taken at that time showed bilateral mucoperiosteal 
thickening, possibly consistent with sinusitis, as well as a 
possible soft tissue mass in the left maxillary sinus.  

Dr. Center referred the veteran to P.B. Rogers, M.D., for 
additional evaluation of possible allergies.  Dr. Rogers' 
letter dated in December 1988 stated that the veteran had 
suffered perennial nasal congestion for the past 10 years 
with no seasonal increase in symptoms.  On examination, his 
upper airways were completely normal.  Intradermal testing 
revealed reactivity to animals and dust.  Dr. Rogers 
concluded that the veteran suffered from perennial allergic 
rhinitis that was causing his nasal congestion.  Subsequent 
records showed that the veteran underwent desensitization 
therapy and used nasal sprays for symptoms.    

By July 1992 rating decision, the RO denied service 
connection for a sinus disability, chronic allergies, and 
chronic ear infections.  

In January 1994, he appeared for a personal hearing at the 
RO.  He essentially testified that all of his claimed 
conditions stemmed from a 1969 ear infection.  During the 
hearing, the veteran submitted additional medical evidence.  
Notes from Dr. Rogers dated in September 1999 indicated that 
the veteran had chronic and incurable nasal allergy to dust 
and vasomotor rhinitis.  He was to avoid exposure to dust, 
irritants, and fumes at work and to continue with shots, 
nasal sprays, and other medications.  The veteran also 
submitted VA medical records dated from November 1985 to June 
1992.  He complained of allergy symptoms in December 1988.  
In June 1992, he reported having allergies and chronic sinus 
problems.  He had recently been treated for chronic sinus 
infection without improvement.  The diagnosis was probable 
chronic sinusitis.  

The veteran underwent a VA respiratory examination in June 
1997.  He reported having sinus problems since an acute 
infection in service.  He also suffered from multiple 
allergies.  On examination, the eyes, mouth, and throat were 
normal.  There was swelling in the left nares that appeared 
to result from allergic rhinitis and partial obstruction with 
ethmoid swelling.  There was no drainage from the sinuses and 
no tenderness.  The diagnosis included recurrent sinusitis 
and a history of allergies to grass, pollens, dust, and 
animal danders.  The examiner stated that it was impossible 
to determine whether his disabilities began in or before 
service.  

The veteran was afforded another VA respiratory examination 
in January 1998.  He reported that he developed a severe ear 
infection in service and that shortly thereafter, he 
developed a variety of allergies.  The allergies were 
seasonal and more severe in late spring, late summer, and 
early fall.  He also had chronic sinus problems.  Examination 
was remarkable only for a slight amount of rhinitis in the 
nares.  There was no swelling, obstruction, or tenderness.  
The diagnosis included multiple mostly seasonal allergies to 
pollen and dust, recurrent sinusitis, and vasomotor rhinitis.  
The examiner stated that it would be almost impossible to 
determine whether his allergies were related to service.  A 
radiologic study report from the examination revealed mucosal 
thickening involving the right and left maxillary antra and 
several of the ethmoid air cells. 

The report of a VA-scheduled examination dated in January 
1998 (sic) indicated that the veteran had problems with ear 
infections and ear and nose allergies, though he had minimal 
or no symptoms over the past year.  On examination, the ears 
were completely normal.  There was slight nasal deviation to 
the right and mild irritation of the nasal mucosa.  The 
impression was chronic rhinitis and nasal septal deviation.  
The examiner commented that there was no evidence of any ear 
disease.  VA outpatient records dated in May 1999 showed a 
consultation for allergy symptoms of itching eyes, nasal 
congestion, and sneezing.  The veteran related that his 
problems had their onset in the 1970s, but that he was 
treated for ear infections several times in service.  There 
were no objective findings for the ears or nose.  The 
impression was atopy with perennial rhinitis and reactive 
airways, present since military service years. 

Pursuant to the Board's remand, the veteran underwent another 
VA examination in September 2000.  The examiner stated that 
he reviewed the claims folder for the examination.  The 
veteran related a history of ear infections without hearing 
loss or chronic drainage.  He reported occasional ear 
infections since 1969 but indicated that there had been no 
recent "ear problems."  With respect to his sinuses, the 
veteran stated that had not sought treatment for several 
years.  He complained of weekly sinus headaches.  He related 
that his allergies were seasonal and occurred primarily in 
the summer.  The examiner indicated that the sinus infections 
did not seem related to the allergic rhinitis.  The otic 
examination was normal.  The nasal examination revealed pale 
and boggy mucosa without infection.  There was septal 
deflection to the right with a 50 percent airway obstruction.  
The diagnosis was past history of recurrent ear infections 
with no recent infections, past history of occasional sinus 
infections but none recently, and seasonal allergic rhinitis 
that was poorly controlled by over the counter medications.  
The examiner stated that there was no evidence of chronic 
middle ear disease and no evidence of persistent chronic 
sinus infections.   

In a March 2001 addendum to the VA examination report, the 
examiner stated that review of the claims folder found that 
there were pre-existing nose and throat problems consisting 
of frequent colds and sore throats, though the enlistment and 
discharge physicals failed to find any significant ears, 
nose, or throat problems.  He added that the September 2000 
VA examination found "signs suggestive of chronic rhinitis 
related to allergies which more likely than not was a pre-
existing condition."  The examiner could not find record 
that would indicate that the symptoms were service connected.  

Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.306 (2000).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

Generally, a veteran is presumed to have been in sound 
condition except for defects, infirmities or disorders noted 
when examined and accepted for service.  38 C.F.R. 
§ 3.304(b).  The presumption of sound condition attaches only 
where there has been an induction examination in which the 
later complained-of disability was not detected.  Verdon v. 
Brown, 8 Vet. App. 529, 535 (1996).  Clear and unmistakable 
evidence that the disability manifested in service existed 
before service will rebut the presumption.  38 U.S.C.A. §§ 
1111, 1137; 38 C.F.R. § 3.304(b).  See Vanerson v. West, 12 
Vet. App. 254, 258 (1999); Kinnaman v. Principi, 4 Vet. App. 
20, 27 (1993).  

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  38 C.F.R. § 3.303(c).

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).  Signed 
statements of veterans relating to the origin, or incurrence 
of any disease or injury made in service if against his or 
her own interest is of no force and effect if other data do 
not establish the fact.  Other evidence will be considered as 
though such statement were not of record.  38 C.F.R. § 
3.304(b)(3).

Contemporaneous evidence of treatment is not required to 
rebut the presumption of soundness; rather, all medically 
accepted evidence can be considered, including a medical 
opinion acquired several years after service.  Harris v. 
West, 203 F.3d 1347, 1351 (Fed. Cir. 2000).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a).  It is the Secretary's burden to rebut the 
presumption of in-service aggravation.  Laposky v. Brown, 4 
Vet. App. 331, 334 (1993).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 19 F.3d 1413, 
1416 (Fed. Cir. 1994); Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).

A claim of service connection for a disability must be 
accompanied by medical evidence, which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C.A. § 1110 requires "current symptomatology" at 
the time the claim is filed in order for a veteran to be 
entitled to compensation); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) ("Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability."  In addition, 
there generally must be competent evidence of a connection 
between that disability and active service.  Boyer v. West, 
210 F.3d 1351, 1354 (Fed. Cir. 2000); Mercado-Martinez v. 
West, 11 Vet. App. 415, 419 (1998).

Seasonal and other acute allergic manifestations subsiding on 
the absence of or removal of the allergen generally are to be 
regarded as acute diseases, healing without residuals.  38 
C.F.R. § 3.380 (2000).

VA law and regulation provides that a veteran is entitled to 
the "benefit of doubt" when there is an approximate balance 
of positive and negative evidence.  38 U.S.C.A. § 5107 (West 
Supp. 2001); 38 C.F.R. § 3.102.  When a veteran seeks 
benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App.49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996)

Analysis

The Board concludes that although this claim was decided by 
the RO before enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), a 
remand to the RO for additional action is not warranted as VA 
has already met its obligations to the veteran under that 
statute.  As set forth in more detail below, all relevant 
facts have been adequately developed by the RO; given the 
facts of this case, there is no reasonable possibility that 
any further assistance to the veteran would aid in 
substantiating his claim.  The RO obtained VA and other 
medical records, issues a statement of the case and two 
supplemental statements of the case, and held hearings.  
Additionally, the veteran was afforded comprehensive VA 
examinations.  In view of the foregoing, the Board finds that 
VA has fully satisfied its duty to the veteran under VCAA.  
As the RO fulfilled the duty to assist, and because the 
change in law has no material effect on adjudication of his 
claim, the Board finds that it can consider the merits of 
this appeal without prejudice to him.  See Bernard v Brown, 4 
Vet. App. 384 (1993).

Initially, the Board finds that service connection for 
chronic sinus disability and chronic ear infections must be 
denied.  During his most recent VA examination, the veteran 
reported that he had not sought treatment for sinus 
infections for several years.  Further, the examiner 
indicated that the veteran had a history of occasional sinus 
infections but none recently, and there was no evidence of 
persistent chronic sinus infections.  Similarly, the 
September 2000 VA examination report recognized a history of 
recurrent ear infections but indicated that there were no 
recent ear infections.  Also, there was no evidence of 
chronic middle ear disease.

In order for service connection to be granted, current 
symptomatology and proof of a present disability are 
required.  38 U.S.C.A. §§ 1110, 1131; Gilpin, supra; Brammer, 
Supra.  As there is no competent medical evidence of a 
current chronic sinus disability or current chronic ear 
infections, service connection must be denied.  

With respect to the veteran's claim for chronic allergies, 
the Board acknowledges that the March 2001 addendum to the 
September 2000 VA examination indicated that the allergies, 
more likely than not, pre-existed service.  However, the 
veteran's January 1967 enlistment examination does not 
disclose any notation of allergies at enlistment.  In such 
situations, the veteran is presumed to have been in sound 
condition absent clear and unmistakable evidence to the 
contrary.  The VA examiner's opinion in this case suggests 
only that a preponderance of the evidence shows that 
allergies existed prior to service.  Such an opinion is 
insufficient to rebut the presumption of soundness.    

However, the veteran's claim for service connection for 
chronic allergies must in any event be denied.  Specifically, 
there is no competent medical evidence that establishes a 
link between the veteran's current allergies and his period 
of active duty service.  That is, the VA examiner stated in 
the March 2001 addendum that he could identify no records 
indicating that the allergic symptoms were related to 
service.  Absent competent evidence of a relationship between 
the allergies and service, the claim must fail.  Boyer, 210 
F.3d at 1354; Mercado-Martinez, 11 Vet. App. at 419.

The Board acknowledges that the May 1999 VA outpatient record 
reflects a physician's statement that some symptoms were 
present since the veteran's military service.  However, it is 
not clear that the statement pertains to the allergies rather 
than the rhinitis, which is already service connected.  
Moreover, review of that record finds that such statement is 
clearly based solely on history provided by the veteran.  
Medical history provided by a veteran and recorded by an 
examiner without additional enhancement or analysis is not 
competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  Similarly, there is no evidence that 
the veteran is trained in medicine, such that his personal 
opinion as to the etiology of his allergies constitutes 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In conclusion, the Board finds that this is not a case where 
the evidence is in relative equipoise.  38 U.S.C.A. § 5107.  
Rather, the preponderance of the evidence clearly 
demonstrates that the veteran has no present sinus disability 
or chronic ear infections or related chronic ear disability 
for which service connection may be granted.  In addition, 
there is no competent evidence that relates the veteran's 
allergies to service.  See Alemany, supra.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
service connection for chronic sinus disability, chronic 
allergies, and chronic ear infections.  38 U.S.C.A. §§ 1110, 
1131, 1153, 5107; 38 C.F.R. §§ 3.303, 3.306.








	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a chronic sinus disability is denied.

Service connection for chronic allergies is denied.

Service connection for chronic ear infections is denied.



		
	M. L. Nelsen	
	Acting Member, Board of Veterans' Appeals

 

